Exhibit 10.1

 

 

Grant No.:

 

ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants shares
of its common stock, $.01 par value, (the “Stock”) to the Grantee named below,
subject to the restrictions and vesting conditions set forth in the attachment. 
Additional terms and conditions of the grant are set forth in this cover sheet,
in the attachment and in the Company’s 2004 Omnibus Long-Term Incentive Plan
(the “Plan”).

 

Grant Date:

 

Name of Grantee:

 

Grantee’s Social Security Number:

 

Number of Shares of Stock Covered by Grant:

 

Purchase Price per Share of Stock:  Par value, paid by services previously
rendered

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
available upon request to the Corporate Secretary.  You acknowledge that you
have carefully reviewed the Plan, and agree that the Plan will control in the
event any provision of this Agreement should appear to be inconsistent.

 

Grantee:

 

 

(Signature)

 

 

Company:

 

 

(Signature)

 

 

Title:

President and Chief Executive Officer

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

1

--------------------------------------------------------------------------------


 

ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Restricted Stock/Nontransferability

 

This grant is an award of restricted Stock (“Restricted Stock”) in the number of
shares set forth on the cover sheet. The per share purchase price of par value
has been satisfied by your prior service to the Company. The grant is subject to
the vesting conditions described below. To the extent not yet vested, your
Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Stock be made
subject to execution, attachment or similar process.

 

 

 

 

 

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

 

 

Issuance and Vesting

 

Your right to the Stock under this Restricted Stock grant vests as to one-third
of the total number of shares covered by this grant, as shown on the cover
sheet, on each of the third, fourth and fifth anniversaries of the Grant Date
(each a “Vesting Date”), provided you then continue in Service. If, however,
such Vesting Date occurs during a period in which you are (i) subject to a
lock-up agreement restricting your ability to sell shares of Stock in the open
market or (ii) restricted from selling shares of Stock in the open market
because you are not then eligible to sell under the Company’s insider trading or
similar plan as then in effect (whether because a trading window is not open or
you are otherwise restricted from trading), vesting in such shares of Stock will
be delayed until the earlier of (A) the first date on which you are no longer
prohibited from selling shares of Stock due to a lock-up agreement or insider
trading or similar plan restriction applicable to you or (B) either the date of
your involuntary termination of your Service by the Company or a Subsidiary,
your death or your disability (the earlier of the dates in clause (A) and
(B) shall be the “Deferred Vesting Date”), and provided, further, that you have
been continuously in Service to the Company or a Subsidiary from the Grant Date
until the Deferred Vesting Date.

 

 

 

 

 

If the Deferred Vesting Date is determined pursuant to clause (B) above, you are
prohibited from selling shares of Stock due to a lock-up agreement or insider
trading or similar plan restriction applicable to you on the Deferred Vesting
Date and you meet the continuous Service requirements, then, to the extent
legally permitted under the General Corporation Law of the State of

 

2

--------------------------------------------------------------------------------


 

 

 

Delaware and other applicable law, you may elect to satisfy any obligations to
pay any Federal, state, or local taxes of any kind required by law to be
withheld with respect to the vesting of or other lapse of restrictions
applicable to such an Award, in whole or in part, (x) by causing the Company or
its Affiliate to withhold shares of Stock otherwise issuable to you or (y) by
delivering to the Company or its Affiliate shares of Stock already owned by you.
The shares of Stock so delivered or withheld shall have an aggregate Fair Market
Value equal to such withholding obligations. In no case shall the shares
withheld or delivered exceed the minimum required Federal, state, and FICA
statutory withholding rates. The Fair Market Value of the shares of Stock used
to satisfy such withholding obligation shall be determined by the Company or its
Affiliate as of the date that the amount of tax to be withheld is to be
determined. If you make an election pursuant to the forgoing sentence, you may
satisfy your withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

 

 

 

Termination after Long-Term Service

 

Notwithstanding the foregoing vesting schedule, if you incur a termination of
Service, other than for “Cause” (as defined in the Employment Agreement”), at
any time after you have provided fifteen (15) years of Service to the Company,
you shall be one hundred percent (100%) vested in the Restricted Stock as of the
date of such termination of Service.

 

 

 

Termination without Cause, Good Reason or Non-Renewal of Employment Agreement;
Change of Control

 

Notwithstanding the foregoing vesting schedule, if (i)  the Company terminates
your Service or your Employment Agreement without “Cause” (as defined in your
Employment Agreement) during the term of your Employment Agreement, (ii) you
terminate your Service or your Employment Agreement for “Good Reason” (as
defined in your Employment Agreement) during the term of your Employment
Agreement, or (iii) your Service is terminated upon the Company’s election not
to renew the term for one of the four successive one-year renewal terms pursuant
to Section 2 of your Employment Agreement, and any such termination does not
occur within two (2) years after the occurrence of a “Change of Control” (as
defined in your Employment Agreement), then, you will be vested as of the date
of your termination in a prorated portion of shares of Restricted Stock subject
to this Agreement calculated by dividing (x) the number of days that you have
remained in the Service of the Company between the Grant Date and the
termination date, by (y) the number of days required for you to fully vest in
this grant of Restricted Stock as set forth in the

 

3

--------------------------------------------------------------------------------


 

 

 

section entitled “Issuance and Vesting” above. The resulting aggregate number of
vested shares will be rounded to the nearest whole number, and you cannot vest
in more than the number of shares covered by this grant.

 

 

 

 

 

If (i) the Company terminates your Service or your Employment Agreement without
“Cause” (as defined in your Employment Agreement) during the term of your
Employment Agreement, (ii) you terminate your Service or your Employment
Agreement for “Good Reason” (as defined in your Employment Agreement) during the
term of your Employment Agreement, or (iii) your Service is terminated upon the
Company’s election not to renew the term for one of the four successive one-year
renewal terms pursuant to Section 2 of your Employment Agreement, and any such
termination occurs within two (2) years after the occurrence of a “Change of
Control” (as defined in your Employment Agreement), then, you will be one
hundred percent (100%) vested in the Restricted Stock subject to this Agreement
as of the date of your termination.

 

 

 

 

 

As used herein, the term “Employment Agreement” shall mean that certain
Employment Agreement between you and the Company dated                 , as the
same may be amended after the date hereof.

 

 

 

Forfeiture of Unvested Stock

 

In the event that your Service terminates for any reason, except as provided
above in the section entitled “Termination without Cause, Good Reason or
Non-Renewal of Employment Agreement; Change of Control,” you will forfeit all of
the shares of Restricted Stock that have not yet vested.

 

 

 

Escrow

 

The certificates for the Restricted Stock shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph. Each deposited certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form attached hereto as Exhibit A.
The deposited certificates shall remain in escrow until such time or times as
the certificates are to be released or otherwise surrendered for cancellation as
discussed below. Upon delivery of the certificates to the Company, you shall be
issued an instrument of deposit acknowledging the number of shares of Restricted
Stock delivered in escrow to the Secretary of the Company.

 

 

 

 

 

All regular cash dividends on the Restricted Stock (or other securities at the
time held in escrow) shall be paid directly to you and shall not be held in
escrow. However, in the event of any

 

4

--------------------------------------------------------------------------------


 

 

 

stock dividend, stock split, recapitalization or other change affecting the
Company’s outstanding common stock as a class effected without receipt of
consideration or in the event of a stock split, a stock dividend or a similar
change in the Company Stock, any new, substituted or additional securities or
other property which is by reason of such transaction distributed with respect
to the Restricted Stock shall be immediately delivered to the Secretary of the
Company to be held in escrow hereunder, but only to the extent the Restricted
Stock is at the time subject to the escrow requirements hereof.

 

 

 

 

 

The shares of Restricted Stock held in escrow hereunder shall be subject to the
following terms and conditions relating to their release from escrow or their
surrender to the Company for repurchase and cancellation:

 

 

 

 

 

·         As your interest in the shares vests as described above, the
certificates for such vested shares shall be released from escrow and delivered
to you, at your request, within thirty (30) days following each vesting date.

 

 

 

 

 

·         Upon termination of your Service, any escrowed shares in which you are
at the time vested shall be promptly released from escrow.

 

 

 

 

 

·         Should the Company exercise its rights to cause a forfeiture with
respect to any unvested shares (as described below in the section entitled
“Forfeiture of Rights”) held at the time in escrow hereunder, then the escrowed
certificates for such unvested shares shall be surrendered to the Company for
cancellation, and you shall have no further rights with respect to such shares
of Restricted Stock.

 

 

 

 

 

·         Should the Company elect not to exercise its right to cause a
forfeiture with respect to any shares (as described below in the section
entitled “Forfeiture of Rights”) held at the time in escrow hereunder, then the
escrowed certificates for such shares shall be surrendered to you.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Restricted Stock acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to: (i) require such payments from

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

you; (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate; or (iii) cause an immediate forfeiture of shares of Restricted
Stock granted pursuant to this Agreement in an amount equal to the withholding
or other taxes due.

 

 

 

Section 83(b) Election

 

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for the shares of Restricted
Stock and their fair market value on the date any forfeiture restrictions
applicable to such shares lapse will be reportable as ordinary income at that
time. For this purpose, “forfeiture restrictions” include the Company’s
Repurchase Right or forfeiture as to unvested Restricted Stock described above.
You may elect to be taxed at the time the shares are acquired, rather than when
such shares cease to be subject to such forfeiture restrictions, by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the Grant Date. You will have to make a tax
payment to the extent the purchase price is less than the fair market value of
the shares on the Grant Date. No tax payment will have to be made to the extent
the purchase price is at least equal to the fair market value of the shares on
the Grant Date. The form for making this election is attached as Exhibit B
hereto. Failure to make this filing within the thirty (30) day period will
result in the recognition of ordinary income by you (in the event the fair
market value of the shares as of the vesting date exceeds the purchase price) as
the forfeiture restrictions lapse.

 

 

 

 

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
Parent, Subsidiaries or Affiliates) in any capacity. The Company (and any
Parent, Subsidiaries or Affiliates) reserves the right to terminate your Service
at any time and for any reason.

 

 

 

Shareholder Rights

 

You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination

 

6

--------------------------------------------------------------------------------


 

 

 

of shares or other similar transaction shall be deemed to be a part of the
Restricted Stock and subject to the same conditions and restrictions applicable
thereto. The Company may in its sole discretion require any dividends paid on
the Restricted Stock to be reinvested in shares of Stock, which the Company may
in its sole discretion deem to be a part of the shares of Restricted Stock and
subject to the same conditions and restrictions applicable thereto. Except as
described in the Plan, no adjustments are made for dividends or other rights if
the applicable record date occurs before your stock certificate is issued.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your unvested Restricted Stock, and with
respect to those shares of Restricted Stock vesting during the period commencing
twelve (12) months prior to your termination of Service with the Company due to
taking actions in competition with the Company, the right to cause a forfeiture
of those vested shares of Restricted Stock.

 

 

 

 

 

Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity that
is in the business of acquiring or investing in precious metal royalties. Under
the prior sentence, ownership of less than 1% of the securities of a public
company shall not be treated as an action in competition with the Company.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant may be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan.

 

 

 

Legends

 

All certificates representing the Restricted Stock issued in connection with
this grant shall, where applicable, have endorsed thereon the following legends:

 

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE

 

7

--------------------------------------------------------------------------------


 

 

 

FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF
RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

 

 

 

Other Agreements

 

You agree, as a condition of this grant of Restricted Stock, that you will
execute such document(s) as necessary to become a party to any shareholder
agreement or voting trust as the Company may require.

 

 

 

Holding Period

 

You are required to hold fifty percent (50%) of the Stock (such 50% to be
determined without regard to any shares of Restricted Stock used to satisfy any
tax withholding obligations as a result of this Restricted Stock grant) acquired
pursuant to this Restricted Stock grant until the number of shares of Common
Stock owned by you equals                   .

 

 

 

By signing the cover sheet of this Agreement, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                           hereby sells, assigns and
transfers unto Royal Gold, Inc., a Delaware corporation (the “Company”),
                         (                    ) shares of common stock of the
Company represented by Certificate No.        herewith and does hereby
irrevocable constitute and appoint                              the Corporate
Secretary to transfer the said stock on the books of the Company with full power
of substitution in the premises.

 

Dated:                        , 20  

 

 

 

 

Print Name

 

 

 

 

 

Signature

 

 

Spouse Consent (if applicable)

 

(Purchaser’s spouse) indicates by the execution of this Assignment his or her
consent to be bound by the terms herein as to his or her interests, whether as
community property or otherwise, if any, in the shares of common stock of the
Company.

 

 

 

 

Signature

 

 

INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE. 
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE AGREEMENT WITHOUT REQUIRING ADDITIONAL
SIGNATURES ON THE PART OF PURCHASER.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

The name, address and social security number of the undersigned:

 

Name:

 

Address:

 

 

Social Security No. :

 

2.                                      Description of property with respect to
which the election is being made:

 

shares of common stock, par value $.01 per share, Royal Gold, Inc., a Delaware
corporation, (the “Company”).

 

3.                                      The date on which the property was
transferred is                              , 20    .

 

4.                                      The taxable year to which this election
relates is calendar year 20    .

 

5.                                      Nature of restrictions to which the
property is subject:

 

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company.  The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

6.                                      The fair market value of the property at
the time of transfer (determined without regard to any lapse restriction) was
$                     per share, for a total of $                    .

 

7.                                      The amount paid by taxpayer for the
property was $                    .

 

8.                                      A copy of this statement has been
furnished to the Company.

 

Dated:                            , 20  

 

 

 

 

Taxpayer’s Signature

 

 

 

Taxpayer’s Printed Name

 

10

--------------------------------------------------------------------------------